People v Hollis (2016 NY Slip Op 01436)





People v Hollis


2016 NY Slip Op 01436


Decided on March 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 1, 2016

Acosta, J.P., Renwick, Andrias, Moskowitz, JJ.


302/13 352A 1802/13 352

[*1]The People of the State of New York, Respondent,
vEric Hollis, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia B. Flores of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgments, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered January 14, 2014, convicting defendant, upon his pleas of guilty, of robbery in the first degree and tampering with physical evidence, and sentencing him, as a second felony offender, to an aggregate term of 15 years, unanimously affirmed.
The court properly exercised its discretion in denying defendant's request for new counsel at sentencing, and defendant was not deprived of his right to conflict-free counsel. Defendant, who received a suitable opportunity to be heard both orally and in writing, did not establish good cause for a substitution. Instead, defendant expressed disagreement with counsel's strategy at a suppression hearing, and generalized, unfounded complaints about counsel's representation (see People v Smith, 18 NY3d 588, 592-593 [2012]; People v Hopkins, 67 AD3d 471 [1st Dept 2009] lv denied 14 NY3d 771 [2010]; People v Walton, 14 AD3d 419 [1st Dept 2005] lv denied 5 NY3d 796 [2005]). Defendant never claimed that his attorney coerced him into pleading guilty; in any event, his appellate claim of coercion is without merit. To the extent the record permits review, it establishes that defendant received effective assistance (see generally People v Ford, 86 NY2d 397, 404 [1995]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 1, 2016
CLERK